DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 6, 8-11, 13-14, 18-23 and 27-31 are pending. Claims 4-5, 7, 12, 15-17 and 24-26 are canceled. Claims 1, 3, 6, 8, 10-11 and 14 are currently amended. Claims 27-31 are newly added. 
Applicant’s amendments to the claims will overcome each and every claim objection and 103 rejections previously set forth in the Non-Final Office Action mailed 06/09/2022. 
Response to Arguments
Applicant’s arguments, see page 7, filed 08/15/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-3, 6, 8-11, 13-14, 18-23 has been withdrawn. 


Allowable Subject Matter
Claims 1-3, 6, 8-11, 13-14, 18-23 and 27-31 are allowed.



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 08/15/2022 on page 7, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Martin (US Pub No. 2013/0019111) discloses securely encrypting data is disclosed. Conventional protections against the loss or theft of sensitive data such as full disk encryption are not effective if the device is, or has recently been, running when captured or found because the keys used for full disk encryption will still be in memory and can be used to decrypt the data stored on the disk. An encryption method is proposed in which files on a recorder's persistent memory are initialized with pseudo-random masking data whilst the recorder is in a relatively secure environment. (Martin, Abstract), McEachron (US Patent No. 8,990,583) discloses a digital investigation tool capable of recovering and decrypting content. The tool combines digital techniques with decryption capability for a wide range of encryption algorithms. In one implementation, the tool identifies the type and/or vendor of the encryption algorithm used to protect the content. The tool then automatically obtains the decryption information needed to decrypt the content. Depending on the encryption algorithm used, the information may include a master key, user-specific keys, user IDs, passwords, and the like. The decryption information may be accumulated in a local or remote storage location accessible by the tool, or it may be acquired in real time on an as-needed basis from a third-party encryption vendor, a key server, and the like. Such an arrangement allows law enforcement agencies as well as corporate security personnel to quickly recover and decrypt content stored on a computer system. (McEachron, Abstract), JUENEMAN et al. (US Pub No. 2016/0021068) discloses file encryption and decryption with a cryptographic processor reconstituting a file encryption key from a version of the key which has been shrouded with a network authorization code. This meets a need for restricted communication and data containment by limiting access to a pre-defined community-of-interest, so that no one outside of that community can decrypt encrypted content. (JUENEMAN, Abstract), Liu et al. (US Pub No. 2012/0237024) discloses the recognition that by keeping the encryption key (DEK) in a key device, and using the key device to perform all encryption and decryption, where the DEK is not supplied to the computing system, the above noted security problems can be overcome. The encrypted information is stored in the computing system and not in the key device. However, without the key device, it is not possible to access the encrypted information stored in the computing system. Thus, the function of the key device is similar to that of a physical key used in daily life for unlocking a door or drawer, except that the user gains access to protected information instead of access to a building, drawer or car. (Liu, Abstract), and HAGIWARA et al. (US Pub No. 2016/0026810) discloses protecting an encryption key that is sent out to a disk drive after a preboot process has ended is disclosed. The portable computer includes a disk drive for encrypting a volume as a whole, and for decoding data at the volume in response to a receipt of an encryption key from a system. The portable computer also includes a key transfer mechanism, a tamper detection mechanism and a protecting mechanism. In response to a boot process starting from a power-off state, the key transfer mechanism automatically sends the encryption key to the disk drive. The tamper detection mechanism detects a physical tampering of the disk drive. In response to a detection of a physical tampering by the tamper detection mechanism, the protecting mechanism prevents an operation of automatically sending the encryption key to the disk drive by the key transfer mechanism. (HAGIWARA, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “receiving, by a decryption-enabling device connected to a hardware interface connection of the computer device, a copy of random-access memory of the computer device, wherein the copy of random-access memory is received from the computer device when the computer device is in a locked state; analyzing the copy of the random-access memory to extract one or more potential decryption keys” (as recited in claims 1 and 14). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437